Case: 14-15031   Date Filed: 02/19/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15031
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:13-cv-62560-BB



WILLIAM HENRY THOMAS,

                                                          Petitioner-Appellant,

                                   versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 19, 2016)

Before TJOFLAT, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-15031     Date Filed: 02/19/2016   Page: 2 of 5


      William Henry Thomas, a Florida prisoner, appeals pro se the district court’s

denial of his petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. A

single judge of this Court granted a certificate of appealability (“COA”) on the

issue of:

      Whether the district court erred by dismissing Thomas’s pro se
      petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, as
      untimely?

We review de novo the district court’s determination that a § 2254 petition was

time-barred. Kearse v. Sec’y, Dep’t of Corr., 736 F.3d 1359, 1362 (11th Cir.

2013).

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

imposes a one-year statute of limitations for filing a § 2254 habeas petition, which

begins to run following the latest of four events, including, “the date on which the

judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Section 2244(d)(2)

provides that “[t]he time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or

claim is pending shall not be counted toward any period of limitation under this

subsection.” 28 U.S.C. § 2244(d)(2).

      We may take judicial notice of facts that are “not subject to reasonable

dispute,” because they are “generally known within the trial court’s territorial


                                          2
              Case: 14-15031      Date Filed: 02/19/2016   Page: 3 of 5


jurisdiction” or “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). We may take

judicial notice on our own at any stage of a proceeding. Id. 201(c)-(d). Despite

our wide discretion to take judicial notice of adjudicative facts, the taking of

judicial notice of facts is “a highly limited process.” Dippin’ Dots, Inc. v. Frosty

Bites Distrib., LLC, 369 F.3d 1197, 1205 (11th Cir. 2004) (quotation omitted)

(“The reason for this caution is that the taking of judicial notice bypasses the

safeguards which are involved with the usual process of proving facts by

competent evidence in district court.”). We may take judicial notice of another

court’s order for the limited purpose of recognizing the “judicial act” that the order

represents. United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).

      The parties agree that the limitations period was tolled from March 5, 2007,

the date on which Thomas filed a motion under Florida Rule of Criminal Procedure

3.850, until December 14, 2012, the date on which the mandate was issued

affirming the denial of Thomas’s Rule 3.850 motion. Further, the parties agree

that the limitations period was not tolled after December 14, 2012 and that Thomas

filed his § 2254 petition on November 21, 2013. Therefore, the parties agree that

at least 342 untolled days passed from December 14, 2012 until Thomas filed his

§ 2254 petition on November 21, 2013.




                                           3
              Case: 14-15031    Date Filed: 02/19/2016   Page: 4 of 5


      Thomas’s conviction was affirmed on direct appeal on June 21, 2006.

Thomas v. State, 931 So. 2d 920 (Fla. Ct. App. 2006). During the 90 days in which

Thomas could have sought certiorari review from the United States Supreme

Court, Thomas filed a motion under Florida Rule of Criminal Procedure 3.800(c)

on August 6, 2006. Although the State disputes that Thomas’s Rule 3.800(c)

motion was the type of application that tolled the AEDPA limitations period,

resolving that issue is not necessary to determine the timeliness of Thomas’s

§ 2254 petition. Assuming arguendo that Thomas’s Rule 3.800(c) motion

qualified to toll the AEDPA limitations period, the date on which Thomas’s Rule

3.800(c) motion stopped tolling the limitations period determines whether

Thomas’s § 2254 petition was timely.

      The website of the Broward County, Florida Clerk of Courts shows that an

order denying Thomas’s Rule 3.800(c) motion was signed on December 14, 2006

and filed on January 2, 2007. See Broward County Florida Clerk of the Courts,

http://www.clerk-17th-flcourts.org/Web2 (search Case Number for

04000646CF10A). We take judicial notice that the Broward County Circuit Court

denied Thomas’s Rule 3.800(c) motion no later than January 2, 2007, after which

at least 62 untolled days passed before Thomas filed his Rule 3.850 motion on

March 5, 2007. Therefore, at least 404 untolled days passed before Thomas filed




                                         4
              Case: 14-15031    Date Filed: 02/19/2016   Page: 5 of 5


his § 2254 petition and Thomas’s petition is untimely. Accordingly, we affirm the

district court’s conclusion that Thomas’s § 2254 petition was untimely.

      AFFIRMED.




                                         5